Motion Granted; Appeal Dismissed and Memorandum Opinion filed August 9,
2012.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00206-CV

              KEVIN PRENDERGAST AND JAMES INBODEN, Appellants

                                          V.

  DANIEL J. HOFFMAN AND DANIEL J. HOFFMAN, LLC D/B/A DANIEL J.
    HOFFMAN & ASSOCIATES, FKA DANIEL J. HOFFMAN, Appellees


                       On Appeal from the 80th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2010-07609


                   MEMORANDUM                      OPINION


       This is an attempted appeal from a judgment signed November 9, 2011.
Appellants filed a timely motion for new trial on December 9, 2011. Appellants’ notice
of appeal was filed March 1, 2012.

       When an appellant has filed a timely motion for new trial, the notice of appeal
must be filed within ninety days after the date the judgment is signed. See Tex. R. App.
P. 26.1(a).
       Appellants’ notice of appeal was not filed timely. A motion for extension of time
is necessarily implied when an appellant, acting in good faith, files a notice of appeal
beyond the time allowed by Rule 26.1, but within the fifteen-day grace period provided
by Rule 26.3 for filing a motion for extension of time. See Verburgt v. Dorner, 959
S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26). However, the
appellant must offer a reasonable explanation for failing to file the notice of appeal in a
timely manner. See Tex. R. App. P. 26.3, 10.5(b)(1)(C); Verburgt, 959 S.W.2d at 617-
18; Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.). Appellants’ notice of appeal was not filed within the
fifteen-day period provided by Rule 26.3.

       On July 2, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a). Appellants’
response fails to demonstrate that this court has jurisdiction to entertain the appeal.
Accordingly, the appeal is dismissed for lack of jurisdiction.

       On July 25, 2012, appellees filed a motion to dismiss the appeal on various
grounds. Having dismissed the appeal for lack of jurisdiction, we deny appellees’ motion
as moot.



                                          PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.




                                             2